Citation Nr: 1040525	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  08-24 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
relaxation of the lateral collateral ligament of the left knee.  


ATTORNEY FOR THE BOARD

Angela M. Barner, Law Clerk




INTRODUCTION

The Veteran served on active duty from November 1969 to August 
1972.  The Veteran also had active duty for training and/or 
inactive duty training with the U.S. Army Reserve from August 
1972 to November 1975.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that the 10 percent disability rating 
currently assigned his left knee disability does not accurately 
reflect the severity of his disorder.  

The record reflects that the Veteran was examined in August 2006 
and again in November 2009 by a VA examiner.  In November 2009, 
the examiner indicated that a computer disc submitted by the 
Veteran, containing pertinent medical records from Providence 
Hospital, was incompatible with his computer, and he was unable 
to review this evidence.  The Board, however, was able to open 
the data on the disc.  The data appear to be magnetic resonance 
images of the Veteran's knee.  Thus, the evidence must be 
reviewed by the examiner.  Remand is required for full compliance 
with VA's duty to assist the Veteran in substantiating his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The claims folder and a copy of this 
remand must be made available to the examiner 
who performed the 2009 examination, if 
available, to provide an addendum regarding 
the private medical records from Providence 
Hospital.  Specifically, the examiner should 
review the files on the disc.  After 
reviewing all evidence of record, the 
examiner should indicate the current nature 
and extent of the Veteran's left knee 
condition.  

2.  If the examiner is unable to read the 
file, then the RO should print the records on 
the computer disc and submit them to the 
examiner for his review.  In the alternative, 
if the RO is unable to read the computer 
disc, then the RO should send the Veteran 
specific notice of that fact, and afford him 
the opportunity to submit the Providence 
Hospital records to VA in a readable format.  

3.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to supplement 
the record, adjudicate the Veteran's pending 
claim in light of any additional evidence 
added to the record.  If any benefit sought 
on appeal remains denied, the Veteran should 
be furnished with a supplemental statement of 
the case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The Board provides no opinion at this time regarding the ultimate 
outcome of this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  


 Department of Veterans Affairs


